Citation Nr: 0327206	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to March 1969, and he died in April 1999.

The appellant, who is the veteran's widow, appealed a January 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The veteran evidently was in Vietnam during his period of 
active service, and he died in April 1999, at the age of 54.  
According to the death certificate, the immediate cause of 
death was metastatic carcinoma of the nasopharynx.

2.  The medical evidence of record indicates that the veteran 
was diagnosed with nasopharyngeal carcinoma in September 
1997.

3.  The competent and objective medical evidence demonstrates 
that no nasopharyngeal disorder, to include cancer, was 
manifested during the veteran's period of active military 
service or within one year after his separation from service.

4.  At the time of his death, the veteran had no service-
connected disabilities.

5.  No medical evidence has been submitted or identified 
which would demonstrate that the veteran's death was related 
to service, including through exposure to Agent Orange or 
other herbicide agents.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1310, 1116, 1137, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background


The veteran died in April 1999, at the age of 54.  According 
to the certificate of death, dated that month, the immediate 
cause of his death was metastatic carcinoma of the 
nasopharynx.  An autopsy was not performed.  At the time of 
the veteran's death, service connection was not in effect for 
any disabilities.

According to the veteran's service medical records (SMRs), 
when examined for enlistment in the U.S. Air Force in July 
1965, he checked "no" as to having ear, nose, or throat 
trouble.  When he was examined that day, no nose abnormality 
or cancer was reported, and he was found qualified for active 
service.  The SMRs are not indicative of any complaints of, 
or treatment for, a nasopharyngeal disorder or cancer.  In 
February 1968, the veteran underwent a routine service 
examination for initial flying, at which time neither a nose 
abnormality nor cancer was described, and he was found 
qualified for Flying Class III.  On a report of medical 
history completed in February 1969, when the veteran was 
examined for separation from service, he checked "no" to 
having nose trouble, and on examination that day, a nose 
abnormality or cancer was not reported.

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that his military occupational specialty was 
aircraft mechanic, turbo prop C-130 and C-133, and aircraft 
maintenance technician on the C-130.  His Airman Military 
Record (AF Form 7) indicates that, from February 1968 to 
March 1969, he was assigned as an aircraft turboprop mechanic 
to the 314th TAL WG CCKAB (Tactical Airlift Wing, Ching Chuan 
Kang Air Force Base) in the Republic of Taiwan (PACAF).  A 
January 1968 record indicates the veteran was assigned to the 
6217th Combat Support Group, PACAF.

Post-service, private medical records, dated from 1997 to 
1998, are associated with the claims file.  According to a 
September 1997 radiation oncology record, the veteran gave a 
history of having headaches over the past year and had a 
negative computed tomography (CT) scan in January.  His 
headaches had continued, and he had experienced recent weight 
loss.  He also had recent difficulty with hearing loss in his 
right ear and, in the past two weeks, had experienced 
problems with blurring vision in his left eye, and double 
vision.  He was subsequently found on more recent CT scan to 
have a large tumor of the clivus.  Another CT scan showed an 
extensive nasopharyngeal soft tissue mass in the 
parapharyngeal region in the precervical tissues, extending 
from roughly the top of the C3 vertebral body up to the 
clivus.  The veteran underwent surgery, and nasopharyngeal 
cancer was diagnosed.  He subsequently underwent chemotherapy 
and radiation.  

In a March 1998 written statement to the RO, the veteran said 
that he had served in the Republic of Vietnam.  He said that 
he was a crewman on the C-130 aircraft and flew out of Taiwan 
to the Republic of Vietnam (Cam Ranh Bay).  He indicated that 
he delivered equipment and provided troop support and medical 
evacuation. 

The private medical records further indicate that, when seen 
by his treating physician in May 1998, the veteran was doing 
well, and reported some shoulder pain.  He continued to 
complain of left shoulder pain and, in November 1998, was 
found to have a mass in the upper neck.  In December 1998, he 
underwent right radical neck dissection for metastatic 
carcinoma of the upper jugulo-clavical lymph nodes (primary 
nasopharynx).  His biopsy from the nasopharynx was also 
positive for microscope foci of malignancy.  Extensive 
evaluation showed multiple bony metastases, for which 
medication, including morphine, was recommended for pain 
management.  As noted above, the veteran died in April 1999.

In an April 2001 memorandum from the appellant's accredited 
service representative, accepted as her notice of 
disagreement, it was noted that the veteran was assigned to 
the 314th TAL WG (PACAF) and to the 6217th Combat Support 
Group, PAC Air Force.  The appellant's representative 
maintained that during this assignment the veteran was 
routinely sent to the Republic of Vietnam in combat support 
status to move troops, transport material, and return 
deceased military personnel for processing back to the United 
States.  The representative contended that since the 
veteran's death was due to nasol pharyngeal carcinoma and 
such disability can be presumptively service-connected 
pursuant to 38 C.F.R. § 3.309, and since the veteran had 
claimed exposure to herbicides in the Republic of Vietnam, 
the RO was obligated to verify the veteran's exposure to 
Agent Orange.

II.  Analysis

A.  Veterans Claims Assistance Act

In November 2000, during the pendency of this claim and 
appeal, the President signed into law the Veterans Claims 
Assistance Act (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's develop0ment 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In this case, the RO determined that a VA examination 
was not warranted and, as set forth in detail below, the 
Board sees no reason to contradict that determination.  See 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir 2003) (Under the 
revised 38 U.S.C.A. § 5103A, before VA's obligation to 
provide medication examinations or obtain medical opinions is 
triggered, a veteran is required to show some causal 
connection between his disability and his military service.  
A disability alone is not enough.)

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish service 
connection for the cause of the veteran's death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in a May 2001 letter, 
the RO advised the appellant of the new VCAA and its effect 
on her claim.  The RO's letter advised her that to establish 
entitlement to service-connected death benefits the evidence 
must show the veteran's cause of death, an injury, disease or 
other event in service and a relationship between the cause 
of death and the injury, disease or event in service.  The RO 
said this was usually shown by the death certificate, or in 
other medical records or medical opinions that the RO may 
request or she can provide from a private physician.  A copy 
of the RO's letter was also sent to the veteran's accredited 
service representative of record.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must also adequately address the notice requirements of 
the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claim for entitlement to service connection for 
the cause of the veteran's death.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within one 
year after the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the veteran was 
exposed to Agent Orange in service, and that such exposure 
caused his claimed disabilities.  The specific statute 
pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. 
§ 1116.  Regulations issued pursuant thereto previously 
provided that, if a veteran who served on active duty in 
Vietnam during the Vietnam era developed one of the diseases 
which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  These regulations also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases which have been listed 
therein are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Karnas v. Derwinski, supra.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. at 162.

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that VA 
recently issued a notice in which it was determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam should not be extended to a list 
of conditions specifically including nasopharyngeal cancer.  
See Notices, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also 
Notice, 61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 59,232-
243 (1999).

Presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
VAOPGCPREC 18-97.

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange, since his military 
records indicate he was stationed in Taiwan.  The above 
described presumptions apply only to veterans who actually 
served in Vietnam (although there is no minimum time frame 
provided by the law).  In this case, both the veteran, before 
his death, and his widow, the appellant, have maintained that 
he traveled to Vietnam as part of his military duties.  We 
have no reason to doubt the veracity of these statements.  
The Board will therefore assume, for the purpose of our 
analysis herein, that the veteran was in Vietnam on occasion 
during the Vietnam era and, thus, was presumptively exposed 
to Agent Orange.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
nasopharyngeal carcinoma, and accordingly nasopharyngeal 
carcinoma and the veteran's death from that disease are not 
entitled to the presumption, pursuant to the statutes and 
regulations.  Thus, even conceding the veteran's exposure to 
Agent Orange, nasopharyngeal carcinoma is not a disorder that 
is presumptively service connected on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for the cause of the veteran's death due to 
nasopharyngeal carcinoma by presenting evidence which shows 
that it is as likely as not that the disorder was caused by 
in-service Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of this case, the Board finds that no 
competent evidence has been submitted to relate the veteran's 
death to service.  The appellant and her representative have 
vigorously contended in this appeal, without support in the 
medical record, that the veteran suffered for nasopharyngeal 
cancer due to his exposure to Agent Orange in service.  Thus, 
given a finding that the veteran died of metastatic carcinoma 
of the nasopharynx, she apparently believes that the veteran 
died from a presumptive disease specific to those exposed to 
Agent Orange in service under the regulation at section 
3.309(e).  However, as detailed above, nasopharyngeal cancer 
is not among the presumptive diseases specific to those 
exposed to Agent Orange.  Id.

Moreover, in evaluating the appellant's premise, the Board 
notes that the veteran had no service-connected disabilities 
during his lifetime.  More importantly, there is no 
indication that the veteran's nasopharyngeal cancer was 
related to service.  In fact, the Board would note that the 
first mention in the medical records of nasopharyngeal cancer 
was in 1997, nearly twenty-eight years after the veteran's 
separation from active service.  In short, no medical opinion 
or other professional evidence relating the veteran's death 
from metastatic carcinoma of the nasopharynx to service or 
any incident of service has been presented.

The appellant further contends that under the applicable 
regulations, set forth above, the cause of the veteran's 
death should be service connected, asserting that he was 
exposed to Agent Orange during service and died of sickness 
related to exposure to the herbicide.  We recognize the 
appellant's sincere belief that the veteran's death was 
related in some way to his military service.  Nevertheless, 
in this case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the casual relationship between the 
veteran's death and his active military service, including 
exposure to Agent Orange.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. Denied 119 S. Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to the cause of the veteran's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



